Citation Nr: 0112979	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 10 percent rating for deep 
somatic pain secondary to a surgical incision.





REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted the veteran compensation under 
38 U.S.C.A. § 1151 for deep somatic pain of the right flank 
secondary to a surgical incision and assigned a 10 percent 
initial rating.  The veteran disagreed with the initial 
10 percent rating assigned.  



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Service connection has been granted for deep somatic pain 
secondary to a surgical incision to remove a right renal cyst 
in October 1997.  His disability is rated as 10 percent 
disabling under Diagnostic Code 7804 for tender and painful 
scars.  The veteran's representative contends that the 
veteran should be rated under Diagnostic Code 5320 for a 
spinal muscle injury.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Esteban v. Brown, 6 Vet.App. 259 (1994), that 
a separate rating for a tender and painful scar at the site 
of injury may be assigned without violating the provisions of 
38 C.F.R. § 4.14 (the rule against pyramiding), as long as 
the symptomatology is not duplicative of or overlapping with 
symptomatology of the service-connected condition.  In this 
case, the veteran is in receipt of a 10 percent rating for a 
tender and painful scar.  The question that must be answered 
is whether he is entitled to separate ratings for muscle 
and/or nerve injuries.  

It seems clear that the veteran has a muscle injury due to 
his surgical incision.  At the veteran's March 1999 VA 
examination, the examiner commented that there appeared to be 
muscle defect and atrophy along the proximal and medial 
position of the incision with attendant mild depression.  The 
evidence, however, is ambiguous as to whether the veteran has 
nerve damage due to his surgical incision.  

In a January 2000 letter, Dr. L. P. wrote that he had seen 
the veteran in June 1998, and at that time, the veteran 
suffered from 12th nerve entrapment causing pain.  At the 
veteran's March 1999 VA examination, however, the examiner 
commented that sensory examination was intact to light touch, 
pin prick, deep pain sensation, as well as temperature 
sensation.  Under diagnosis, the examiner commented that the 
veteran's pain might have been deep somatic pain relating to 
the surgery due to muscle and nerve damage, psychogenic pain 
origin or myofascial pain syndrome.  The examiner doubted 
that the subcostal nerve of transection was light enough to 
form a neuroma, as this involved deep pain, especially when 
the superficial sensory examination was within normal limits.   

Dr. E. D. wrote in a January 1999 letter that the veteran's 
persistent pain appeared to be more due to muscle injury 
under the incision rather than superficial nerve damage.  She 
wrote that review of the anatomy indicated that the surgical 
incision might have damaged some of the deeper subcostal 
nerves, especially T12 which traversed the muscles in the 
area of the incision.  She wrote that pain along the T12 
subcostal nerve would radiate from the spine under the ribs 
around to the abdomen in the distribution that the veteran 
described but that, on the other hand, an entrapment 
neuropathy in the incision would cause the more superficial 
dysethetic pain described above.  

As the evidence is unclear whether the veteran has nerve 
injuries due to his service-connected surgical incision, the 
veteran should be afforded another VA examination to 
determine whether the veteran has muscle and/or nerve 
injuries stemming from the operation he underwent in October 
1997 to have his right renal cyst removed.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The veteran should be requested to 
identify any recent medical treatment for 
his deep somatic pain secondary to a 
surgical incision (both private and VA), 
and the RO should request copies of all 
records associated with such treatment.  

2.  After all records are obtained in 
accordance with the directives in 
paragraph one, the RO should schedule the 
veteran for a VA neurological 
examination.  It is imperative that the 
veteran's claims folder be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should then conduct a thorough 
neurological examination.  All 
appropriate testing should be conducted.  
A complete rationale for any opinion 
expressed must be provided.  The 
examiner's report must include answers to 
the following questions:

a.  Provide diagnoses of all 
disorders the veteran has secondary 
to the incision for removal of a 
right renal cyst in 1997.

b.  Does the veteran have loss of 
deep fascia or muscle substance or 
impairment of any muscles in his 
back?

c.  Does the veteran have loss of 
power or lowered threshold of 
fatigue of lateral and posterior 
back muscles?

d.  Does the veteran have loss of 
deep fascia, muscle substance, or 
normal firm resistance of his 
lateral and posterior back muscles 
compared with the sound side as 
indicated on palpation?

e.  Do tests of strength and 
endurance of the veteran's back 
demonstrate positive evidence of 
impairment?

f.  Do the veteran's back muscles 
swell and harden abnormally in 
contraction?

g.  Do tests of strength, endurance, 
or coordinated movements of the 
veteran's lateral and posterior back 
muscles compared with the 
corresponding muscles of the 
uninjured side indicate severe 
impairment of function?

h.  Does the veteran have visible or 
measurable atrophy of his back 
muscles?

i.  Provide diagnoses of all 
neurological disorders the veteran 
has emanating from the surgical 
incision .  

j.  Describe all neurological 
manifestations that the veteran has 
as a result of  any neurological 
disorders identified in question 
(m).  If the veteran does not have 
neurological manifestations, the 
examiner should so state.  The 
examiner should specifically state 
whether the veteran has neuritis or 
neuralgia.

k.  What is the veteran's range of 
motion of the thoracic spine?

l.  Does the veteran's thoracic 
spine exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable)?

m.  Does pain significantly limit 
functional ability during flare-ups 
or when the thoracic spine is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

n.  What is the veteran's range of 
motion of the lumbar spine?

o.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable)?

p.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer any pertinent formal or 
informal guidance provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claim challenging the propriety of 
the initial 10 percent rating for deep 
somatic pain secondary to a surgical 
incision.  The RO should also determine 
whether the veteran is entitled to 
separate ratings for any muscle and/or 
nerve disabilities pursuant to Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In the 
event that the claim on appeal is not 
resolved to the satisfaction of the 
appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




